Citation Nr: 1827712	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a nerve disorder of the feet, claimed as peripheral neuropathy of the bilateral feet.


ORDER

Entitlement to service connection for a nerve disorder of the feet, claimed as peripheral neuropathy of the bilateral feet is denied.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran's nerve disorder of the feet, claimed as peripheral neuropathy of the bilateral feet is not etiologically related to any incident of service.

2. The preponderance of the evidence reflects that the Veteran's nerve disorder of the feet, claimed as peripheral neuropathy of the bilateral feet is not etiologically related to, or aggravated by, his service-connected bilateral hallux valgus with Morton's neuroma.


CONCLUSION OF LAW

The criteria for service connection for a nerve disorder of the feet, claimed as peripheral neuropathy of the bilateral feet have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from December 1978 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2012. A transcript of the hearing is of record.

The appeal was last remanded in January 2018 for additional development. Specifically, the claim was remanded for a new VA examination for the issue on appeal. A review of the claims folder reflects that an examination was obtained in March 2018 and a Supplemental Statement of the Case (SSOC) was subsequently issued.

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for a nerve disorder of the feet, claimed as peripheral neuropathy of the bilateral feet.

The Veteran contends that he has a nerve disorder of the feet related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has a nerve disorder of the feet that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has a nerve disorder of the feet related to his military service.

Additionally, the Veteran contends that he has a nerve disorder of the feet related to, or aggravated by, his service-connected bilateral foot disability (bilateral hallux valgus with Morton's neuroma).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated by a service-connected disease or injury. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has a nerve disorder of the feet related to, or aggravated by the Veteran's service-connected bilateral foot disability.

The Veteran's service treatment records show that the Veteran had entrapment of the small nerve at the first metatarsal head and he was diagnosed with Morton's neuroma of the first web space of the left foot. The Veteran testified that he sought treatment at the VA for "Morris neuroma" soon after discharge from service in 1981. (See Hearing Transcript page 11 and 15).

The Veteran was provided with a VA examination in March 2013. The examination noted the Veteran with a diagnosis of diabetic peripheral neuropathy of the lower extremities. The examiner opined that the Veteran's claimed condition is less likely than not incurred in or caused by an in-service injury, event, or illness or the Veteran's service-connected foot disability. The examiner explained that the neuropathic symptoms experienced the Veteran can more than likely be attributed to diabetic neuropathy instead of the service connected neuroma or hallux valgus deformity. The examiner further explained Morton's neuroma involves a thickening of the tissue around one of the nerves leading to your toes; noting that symptoms are therefore localized to that area. The examiner explained that the tingling, numbness, burning, and pins and needles sensation in the Veteran's toes are associated with his diabetic neuropathy. The examiner lastly noted that there is no medical evidence that suggests that hallux abductovalgus condition has any link to peripheral neuropathy.

In an April 2016 remand, the Board found the March 2013 examination failed to discuss whether or not the Veteran's neuropathy of the bilateral feet is aggravated by the Veteran's service-connected bilateral hallux valgus with Morton's neuroma. Therefore, the Board remanded the issue for a supplemental opinion in regard to aggravation. Subsequently, the Veteran was afforded VA examinations in May 2016, November 2016, and September 2017 in regard to the issue on appeal. Unfortunately, in previous remands the Board found those examinations inadequate. In January 2018 the Board remanded the issue again for a VA examination.

The Veteran was subsequently provided a VA examination in March 2018. The examiner opined that the Veteran's claimed nerve disorder of the bilateral feet is less likely than not proximately due to or the result of the Veteran's  service-connected disability. The examiner noted that a November 2008 EMG reflects the Veteran with bilateral axonal and demyelinating peripheral neuropathy of the bilateral lower legs. The examiner explained that the findings were proximal to the toes and therefore would not be Morton's neuroma or hallux valgus. The examiner also noted a 2017 EMG which reflected the Veteran with polyneuropathy. The examiner concluded that the Veteran's bilateral extremity peripheral neuropathy is less likely than not proximately due to or the result of the Veteran's bilateral hallux valgus with Morton's neuroma. The examination explained that previous conflicts in diagnosis and findings could have been the result of medication management, which could mitigate symptoms on examination. 

Lastly, noting again that the 2008 EMG reflects the Veteran with bilateral axonal and demyelinating peripheral neuropathy as proximal to the toes, the examiner concluded that the Veteran's nerve disorder would not have been aggravated by his Morton's neuroma or hallux valgus.

Based on the above, the Board finds service connection for a nerve disorder of the feet, claimed as peripheral neuropathy of the bilateral feet is not warranted.

The Board notes that the Veteran may sincerely believe that his nerve disorder of the feet is causally related to, or aggravated by, active service. However; the most probative clinical etiology opinions with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of the foot and neuropathy for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
	
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]
Department of Veterans Affairs


